PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/423,134
Filing Date: 16 Mar 2012
Appellant(s): Leidner et al.



__________________
Kevin T. Duncan (Reg. No. 41,495)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 3, 2022.

.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-34 are rejected under 35 U.S.C. 101. The claimed invention is directed to non-
statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument

35 USC §112 Rejections
The rejection of dependent claims 2-6 and 16-20 are being indefinite for lack of antecedent basis is not traversed by the Appellant in the Brief.  The Examiner maintains that the rejection of those claims is proper, because there is no antecedent basis for the recitation of “the movement” and/or “a second movement” in those claims.

35 USC §101 Rejections
	The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the subject matter of the present claims is outside the scope of what is an “abstract idea.”  See Brief p. 7.  The Examiner respectfully disagrees.  The analysis Bilski.  Both the present claims and the claims in Bilski deal with risk assessments for business purposes.
	The Appellant further contends that the claims are subject matter eligible because they recite elements that improve the functioning of a computer.  The Examiner respectfully disagrees.  The claims recite steps for determining a risk attribute associated with an entity by assessing information in textual data.  The steps could be implemented mentally or on paper, but a general purpose computer with semantic processing capabilities is recited for implementation.  No apparent improvement to computer technology or semantic processing technology is recited in the claims.  
	The Appellant additionally submits that the claims recite elements that amount to significantly more than an abstract idea.  Specifically, the Appellant submits that the claims recite an improvement to processing of natural language information by a computer that increases speed and accuracy of risk identification and profile generation.  See Brief p. 10.  However, the passages of the specification to which the Appellant cites merely appear to support the conclusion that the method counts risk instances that are identified from keyword pairs (see ¶[0089]; “The risk database manager records each identified company-
risk type pair with metadata such as its origin and character offset pair”).  Cited Fig. 16 is merely a block diagram of computer software components, including a ‘risk database manager’ and ‘risk api.’    The Appellant submits that the present claims solve the problem of pre-processing 
The Appellant submits that the claims recite an additional technical solution of using term frequency, co-occurrence of word pairs, and pointwise mutual information.  See Brief p. 11.  In response, the Examiner submits that this is not a technical solution – it is a solution rooted in reading comprehension.  Counting keyword frequency, keyword pair frequency, and co-occurrence of topics in textual information (such as the news) to make assessments regarding business risk is not a technical solution to a technical problem.  The recitation of a ‘tagger’ does not implicitly or inherently involve a concrete technology.  The term does not appear to be a term of art, and no specific definition of “tagger” is provided in the specification that implicates a concrete technical solution.  
The Appellant further submits that the Examiner has failed to consider whether a practical application is recited in the claims.  See Brief p. 12.  The Examiner respectfully disagrees.  Every step of the required analysis has been followed in arriving that the conclusion that the claims are directed to an abstract idea without significantly more.  Each and every limitation of exemplary independent claim 1 was analyzed in arriving at the conclusion.  See 
The Appellant additionally contends that the Examiner has failed to explain why “determining a risk attribute associated with an entity” is a method of organizing human activity.  In response, the Examiner points to the Final Office Action, which states: “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes providing rules to follow to determine a characteristic of an entity.”  See Final Rejection p. 7.  Essentially, the present claims recite steps a human being could follow to make a risk assessment regarding an entity.  The use of a computer network employing web services amounts to generic computer hardware that does not provide a practical application or significantly more than an abstract idea.  A human being reading the news could identify risk pairs, tag entities, classify risk, link phrases in the text to companies mentioned in the text, record the results, assign a score to the results, generate a profile of the company based on the score, assess the difference between the present profile and a historical profile, assign a risk attribute based on the assessed difference, and report the result of the assessment; contrary to the Appellant’s assertions otherwise.  See Brief pp. 15-19.  
The Appellant further contends that the subject matter eligibility rejection in the Final Office Action is deficient because the analysis does not consider additional elements that are outside the scope of the identified abstract idea.  However, the Appellant does not identify any specific limitations of the claims that recite additional elements that have not been analyzed.  
The Appellant further contends that “claim 1 is not directed to an abstract idea of ‘determining a predicted movement of a price of a security.’”  See Brief p. 23.  In response, the Examiner points out that the Final Office Action concludes that the abstract idea is “determining a risk attribute associated with an entity.”  See Final Office Action p. 6.  As explained in the response, above, the claims do not provide a technical solution to a technical problem.  Instead, the claims recite steps for determining a risk attribute associated with an entity based on content in textual documents.  The Final Office Action does not conclude that all of the steps of the claims are inherent to the functioning of a computer, as alleged by the Appellant  Moreover, the claims do not solve a problem that is rooted in computer technology.  Reading textual documents to assess risk associated with a business entity is not a process that is rooted in computer technology.  The claims are directed to an abstract idea without significantly more.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O’Connor   GJOC/Supervisory Patent Examiner,Group Art Unit 3624



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.